            USDCSDNY
            DOCUMENT
            ELECTRONICALLY FILED
            DOC #:             I    I
                                                    U.S. Department of Justice
            DATE FILED: o2- ,_/u.)7 20
                                                    United States Attorney
                                                    Southern District ofNew York
                                                    86 Chambers Street, 3"' floor
                                                    New York. NY 10007


                                                     February 12, 2020


BYECF

Honorable Barbara C. Moses
United States Magistrate Judge
United States District Court
                                                    MEMO ENDORSED
500 Pearl Street
New York, New York 10007

                              Re: Elinson Cepeda v. Commissioner of Social Security
                                  19 Civ. 4936 (BCM)

Dear Judge Moses:

        The defendant's motion for judgment on the pleadings in the above-referenced case is
due February 14, 2020. We write respectfully to request, with the consent of plaintiffs counsel,
that the remaining briefing schedule for this case be adjourned for 30 days as follows:
defendant's motion for judgment on the pleadings by March 16, 2020, and plaintiffs reply, if
any, by April 6, 2020. The reason for this request is the need for additional time to prepare the
papers given the seven briefs due on the calendar of the undersigned in the month of February,
including another brief due on February 14, 2020. No prior adjournment has been requested in
this case. We appreciate the Court's consideration of this request.

                                             Respectfully,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                     By:             s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov

cc: Howard D. Olinsky, Esq.
